Citation Nr: 0716723	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

What evaluation is warranted for a thoracic and lumbar 
musculotendinous strain from April 4, 2003?


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
February 2001 and from March 2003 to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
a musculotendinous strain, thoracic and lumbar spine, and 
assigned a noncompensable evaluation from April 4, 2003.  The 
veteran disagreed with the rating assigned.

The veteran presented testimony at a Board video conference 
hearing chaired by the undersigned Veterans Law Judge in 
April 2006. A transcript of the hearing is associated with 
the veteran's claims folders.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The veteran contends that his thoracic and lumbar 
musculotendinous strain is more disabling than currently 
evaluated.  Because this is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial rating assigned by the RO after a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), consideration must be given to the possibility to 
staged ratings during the entire time period covered by 
appeal. 

Unfortunately, the veteran has not been examined by VA since 
March 2003. Given the assertion that the thoracic and lumbar 
musculotendinous strain is more severely disabling than the 
current evaluation reflects, a current examination is in 
order. Caffrey v. Brown, 6 Vet. App. 377 (1994).
 
Prior to arranging for the appellant to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical treatment 
records for the disabilities at issue since April 4, 2003.

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations apply in the instant case.  A review 
of the record however does not reveal that the veteran was 
notified of the VCAA as it applies to his claim for a higher 
initial rating or a staged rating.  A remand consequently is 
required in order to ensure that he receives appropriate due 
process.

The Board also notes that during the course of this appeal 
the regulations for rating disabilities of the spine were 
revised effective September 23, 2002, and effective September 
26, 2003. See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  Unfortunately, the statement of 
the case failed to provide the veteran with notice of the 
rating criteria for a thoracic disorder prior to September 
26, 2003.  Hence, further development is required. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006), the RO 
must notify the veteran what specific 
information and evidence is needed to 
establish an effective date for the claim 
on appeal.  The veteran must be notified 
what specific portion of any needed 
evidence VA will secure, and what 
specific portion of any needed evidence 
he himself must submit.  The RO must 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The RO 
must also notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.

2. The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated have him for his thoracic and 
lumbar musculotendinous strain since 
April 4, 2003. After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3. Thereafter, the veteran should be 
afforded VA orthopedic examination to 
determine the nature and severity of any 
symptomatology due to his service- 
connected thoracic and lumbar 
musculotendinous strain. The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  In 
accordance with the latest AMIE 
worksheets for rating thoracic and lumbar 
spine disorders the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any thoracic lumbar spine 
disability.  Any necessary tests or 
studies should be performed.  The 
examiner should specifically comment as 
to whether the veteran's thoracic and 
lumbar musculotendinous strain disorder 
involves neurological manifestations or 
results in incapacitating episodes.  If 
incapacitating episodes are found to be 
linked to the veteran's service-connected 
thoracic and lumbar musculotendinous 
strain, the severity and/or frequency of 
these episodes should be noted. A 
complete rationale for any opinions 
expressed must be provided.

The examiner must address whether there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected thoracic and lumbar 
musculotendinous strain. If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins. 
In addition, after considering the 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

4. Following completion of the foregoing, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND. If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5. Lastly, the RO must prepare a new 
rating decision and readjudicate the 
issue of what evaluation is warranted for 
a thoracic and lumbar musculotendinous 
strain since April 4, 2003, on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA, Fenderson, and the applicable 
rating criteria. If the benefit sought on 
appeal is not granted, the veteran and 
his representative must be provided with 
a supplemental statement of the case 
which should include a summary of the 
evidence and all laws and regulations 
considered pertinent to the issue to 
include those pertaining to rating 
thoracic disorders prior to September 
2003.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

__________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

